EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “member,” “mechanism” or “structure” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  
In claims 7 and 26, the language “… a carrier member configured to carry the implant device …” invokes 35 U.S.C. 112(f).
In claims 7 and 26, the language “… a securement mechanism to secure the implant device …” invokes 35 U.S.C. 112(f).
In claims 7 and 26, the language “… a release mechanism … manipulable to reconfigure the securement mechanism …” invokes 35 U.S.C. 112(f).
In claim 7, the language “… a retainment structure on the slidable member to engage and retain a distal portion of at least one said securement member …” invokes 35 U.S.C. 112(f).
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 3-11, 19-23 and 27-35 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Examiner’s Comment 
Rejections of claims 1-23 and 26-30 under 35 USC § 112 applied in the previous office action are withdrawn in view of the amendments and remarks filed 11 May 2021. 
The objections to claims 1, 3, 8 and 19-24 are withdrawn in view of the amendments filed 11 May 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher D. Ainscough on 12 May 2021. 
The amendments are listed in the attached copy of claims, approved Monday, 17 May 2021. 

Allowable Claims
Claims 3-35 are allowed. 
Rejoinder
Claim 7 is allowable. Claims 24, 25 and 31-35, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement between groups A and B, as set forth in the Office action mailed on 06 November 2020, is hereby withdrawn and claims 24, 25 and 31-35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Applicant’s arguments filed 11 May 2021 regarding Willoughby; Brian James et al. (US 20150231376 A1), Goto, Hiroaki et al. (US 20050085891 A1) and Aoba; Daisuke et al. (US 20150073525 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance. 

Willoughby, the closest art of record, lacks a securement mechanism comprising a retainment structure on a slidable member. At most, Willoughby describes a carrier member (¶ [0132], FIG. 18, implant tool 624 … may also be referred to as a carrier tool). 
Willoughby also lacks a sheath member configured to extend over a distal end of the implant device, and instead shows that all parts of the implantation tool extend through an inner lumen of the implant device (Figs. 15, 18). 

Also of record, Goto discloses a securement (¶ [0050], an engagement member 21). However, none of Goto’s embodiments includes a retainment structure on a slidable member. At most, Goto describes a separate or auxiliary element that is not part of a slidable member (¶ [0050], linear member 20; ¶ [0050], engagement member 21 is provided at the distal end of the linear member 20). 
Goto also lacks a sheath member configured to extend over a distal end of the implant device. All of the embodiments show that the implantation tool extends through an inner lumen of the implant device.  

Also of record, Smouse; Harry R. et al. (US 20160045347 A1) discloses a decoupling or release mechanism (¶ [0006], [0081]) including a member configured to extend over an end of an implant device (¶ [0081], FIG. 2, the suture 130 may exit through the wall of the proximal member 110 and reenter the distal member 120, holding the proximal and distal members 110, 120 together across the junction 150). 
However, Smouse lacks a sheath member configured to extend over a distal end of the implant device and at most provides a suture that extends over a proximal end of an implant (Fig. 2). 

A newly cited reference, Saeed; Mohsin (US 20080288045 A1) discloses a device and method for deploying a vascular prosthesis (¶ [0026], [0028], [0074], device 10); including a securement mechanism comprising a snare member retained in a snare loop (¶ [0079], wire capturing means shown as a snare 46 in FIG. 2a). However, Saeed does not configure the system to hold an implantation device and instead configures the securement mechanism to hold a guide wire (¶ [0082], the third guide wire 54 … has a bead 56 or similar means for maintaining a secure capture within the cinched snare 46). 

Also newly cited, Sato; Masatoshi (US 20060276873 A1) discloses a stent placement device (¶ [0010], [0054], device 11); including a slidable member disposed at least in part in the internal working space in a carrier member (¶ [0058], the electrode needle 18 … inserted through a hollow portion of the guide tube 15); and a retainment structure (¶ [0067], at the tip end of the guide tube 15, a claw portion 15a to lock the tip end of the stent 22 is formed). 
However, Sato lacks a retainment structure on the slidable member to engage and retain a distal portion of a securement member in a securement configuration. At most, Sato discloses several embodiments of coupling devices that interact only with an implant and do not include a retainment structure that engages a securement member. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781